                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 INTEGRA LIFESCIENCES CORPORATION
 311 Enterprise Drive                                 Civil Action No. ___________
 Plainsboro, NJ 08536

                Plaintiff,

        v.                                            VERIFIED COMPLAINT FOR
                                                      INJUNCTIVE RELIEF AND DAMAGES
 STEVEN JOHNSON
 12 Prospect Street,
 Oyster Bay, NY 11771

 AND

 JAMES PLANK
 6739 S Crestview Drive,
 Gilbert, AZ 85298

                Defendants.


       Plaintiff Integra LifeSciences Corporation (“Integra” or the “Company”), by and through

its undersigned counsel, hereby brings the following Verified Complaint seeking injunctive relief

and monetary damages against Defendants Steven Johnson (“Johnson”) and James Plank

(“Plank”) (collectively, “Defendants”), and avers as follows:

                               PRELIMINARY STATEMENT

               1.      This action arises from the Defendants’ unlawful scheme with their new

employer, Avita Medical Limited (“Avita”), a direct competitor of Integra, and several other

former Integra employees to convert Integra’s confidential, proprietary, and trade secret

information and customer goodwill in order to unfairly compete against Integra in the

regenerative technologies marketplace. As part of this scheme, Avita has targeted at least 14 key

employees of Integra, including the two Defendants, who possess Integra’s confidential,

proprietary and trade secret information and who, while employed by Integra, have established
and fostered customer relationships on behalf of Integra by using the significant training and

confidential, proprietary, and trade secret information provided to them by Integra.

               2.      Until recently, each of the Defendants worked as a Regenerative Business

Leader for Integra and was charged with, among other duties, leading marketing and promotional

campaigns within their assigned region, as well as driving new product launches. As

Regenerative Business Leaders, the Defendants also partnered with Integra’s sales team and

regional sales management, participated in regional and national sales meetings, and helped

develop regenerative sales strategy for their overall regions and for key accounts within the

regions.

               3.      Each of the Defendants has now entered into an employment relationship

with Avita, a competitor of Integra. They are performing the exact same sales and marketing

work for Avita as they performed for Integra, selling and marketing a competitive product to that

which they sold and marketed while employed at Integra, and targeting the exact same markets

as they targeted at Integra.

               4.      Each Defendant’s employment at Avita is in direct violation of their

continuing obligations to Integra. Specifically, each Defendant is bound by an Employee

Noncompetition, Nondisclosure, Non-Solicitation And Developments Agreement for Sales

Representatives, Sales Managers and Other Sales Personnel (the “Agreements”) that they signed

when they began their employment with TEI Medical Inc., a predecessor of Integra.

               5.      For one year after the end of their employment with Integra, the

Agreements prohibit the Defendants from engaging “in any business activity which is in

competition with the products or services being developed, manufactured, marketed, licensed,

sold or otherwise provided by [Integra].” Agreements at Section 9. A copy of Defendant




                                                2
Johnson’s Agreement is attached as Exhibit 1 and a copy of Defendant Plank’s Agreement is

attached as Exhibit 2. The Defendants’ conduct, coordinated with Avita and the other former

Integra Regenerative Business Leaders, leaves no doubt that their objective is to recreate

Integra’s business and operational model at Avita, trading on Integra’s confidential, proprietary,

and trade secret information and customer goodwill.

               6.     Integra hereby seeks preliminary and permanent injunctive relief against

the Defendants to enforce the terms of their Agreements, halt the Defendants’ unlawful conduct,

and protect Integra’s confidential information, trade secrets, and goodwill.

               7.     Integra also seeks monetary damages to compensate it for losses suffered

as a result of Defendants’ unlawful conduct.

                                         THE PARTIES
               8.     Plaintiff Integra LifeSciences Corporation is a Delaware corporation with

its worldwide headquarters located at 311 Enterprise Drive, Plainsboro, NJ 08536. Its principal

place of business is New Jersey. Integra also has a large base of employees at its North Billerica,

MA location.

               9.     Defendant James Plank is an individual and a citizen of the State of

Arizona, residing at 6739 S. Crestview Drive, Gilbert, AZ 85298. He was employed as a

Regenerative Business Leader for Integra until his resignation on November 9, 2018.

               10.    Defendant Steven Johnson is an individual and a citizen of the State of

New York, residing at 12 Prospect Street, Oyster Bay, NY 11771. He was employed as a

Regenerative Business Leader for Integra until his resignation on November 8, 2018.




                                                 3
                                  JURISDICTION AND VENUE
               11.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332, as diversity of

citizenship exists and the amount in controversy exceeds $75,000.00, exclusive of attorneys’ fees

and costs.

               12.       Venue is proper in this Court because the Defendants agreed that “Any

claims or legal actions by one party against the other arising out of the relationship between the

parties contemplated herein (whether or not arising under this agreement) shall be governed by

the laws of the Commonwealth of Massachusetts and shall be commenced and maintained in any

state or federal court located in Massachusetts, and both parties hereby submit to the jurisdiction

and venue of any such court.” See Exhibits 1 and 2.

                                   FACTUAL ALLEGATIONS

        A.     The Business of Integra

               13.       Integra is a world leader in medical technology. The Company was

founded in 1989 with the acquisition of an engineered collagen technology platform used to

repair and regenerate tissue. Since then, Integra has developed numerous product lines from this

technology for applications ranging from burn and deep tissue wounds to repair of dura mater in

the brain. The Company has expanded its base regenerative technology business to include

surgical instruments, neurosurgical products, advanced wound care and orthopedic hardware,

through several global acquisitions and by developing products internally to further meet the

needs of its customer.

               14.       Integra employs approximately 4,400 people dedicated to limiting

uncertainty for surgeons, so that they can concentrate on providing the best care for their

patients.




                                                  4
               15.     Integra provides innovative healthcare solutions in more than 130

countries through its nearly 50 offices and its worldwide distribution.

               16.     In one portion of its business, Integra sells regenerative technology

products that can be used to provide treatment for acute wounds such as burns, chronic wounds

including diabetic foot ulcers, surgical tissue repair including hernia repair, peripheral nerve

repair and protection, and tendon repair.

               17.     Developing and marketing cutting-edge technology are critical to Integra’s

success in a very competitive business environment. Integra is known in the industry as having

some of the most innovative products in its space.

               18.     Integra is in a highly competitive market. Integra markets its products

throughout the United States and abroad and competes throughout the world with other

regenerative technologies manufacturers, including Avita.

               19.     Integra engages in diverse activities to further the advancement of patient

care by working with educators, researchers and volunteers to advance knowledge,

understanding and delivery of medical care.

               20.     Integra invests millions of dollars annually in resources to develop its

technology, systems and products. Because regenerative technology products represent a fast-

growing, high-margin opportunity for Integra, it allocates a large portion of its research and

development budget to these projects. Integra’s regenerative technology development program

applies its expertise in bioengineering to a range of biomaterials including natural collagen and

human tissues as well as synthetics such as polymers. These unique product designs are used for

neurosurgical and orthopedic surgical applications, as well as dermal regeneration, including the

healing of chronic and acute wounds, tendon and nerve repair.




                                                  5
               21.     Given the innovation that Integra brings and the investment that it makes

in its business, maintaining the confidentiality of Integra’s proprietary information and trade

secrets is critical to its business success and to prevent competitors or would-be competitors from

gaining an unfair advantage.

               22.     To protect its business relationships and its confidential information,

Integra requires its sales employees such as the Defendants, as a condition of employment, to be

bound by post-employment non-compete and non-disclosure obligations.

               23.     At the termination of employment, Integra requires its employees to

return, and not retain copies of, all correspondence files, business files, customer and prospect

lists, price lists, product lists, software, manuals, technical data, forecasts, budgets, notes and

other material that contain any of this information and other similar information upon separation

from employment.

       B.      The Defendants’ Extensive Knowledge of and Access to Integra’s
               Confidential and Proprietary Information

               24.     In connection with the Defendants’ duties for Integra, they acquired trade

secrets, proprietary information and confidential information regarding Integra’s product

specifications, designs and attributes; costs and pricing information; manufacturing methods and

quality systems; business and marketing plans and programs and launch strategies; customer lists

and sales information; budgets, forecasts, product sales and related information; research and

testing data, unique product development, regulatory and quality processes, business strategies,

and products and services that are soon to launch, in production, or in the Integra pipeline.

               25.     Integra maintained and continues to maintain such information in the

strictest confidence. Among the precautions Integra takes is to communicate to all employees




                                                   6
that such information should be kept confidential, used only as authorized and should not be

communicated to third parties or competitors of Integra.

                26.     Integra also ensures that all employees who have access to its confidential

information are subject to non-disclosure obligations.

                27.     The Defendants have been exposed to, had substantial access to,

possessed, and frequently used trade secrets, proprietary information and confidential

information of Integra.

                28.     The Defendants regularly participated in meetings with management at

which such trade secrets, proprietary information and confidential information as sales,

marketing, technology, product development, manufacturing, and pricing information were

discussed.

                29.     Such information is not readily available through any independent source,

nor has there been any public disclosure of Integra’s confidential information by any individual

or entity including, but not limited to, Integra, or any of its affiliates or its or their respective

officers, employees, agents or representatives.

                30.     Upon information and belief, the Defendants inevitably will use Integra’s

confidential information to benefit themselves and Avita at the expense of Integra.

                31.     Upon information and belief, the Defendants will continue to use Integra’s

confidential information if they are not enjoined from doing so.

                32.     The Defendants acquired their knowledge of such information only

through their employment with Integra, and under circumstances giving rise to a duty to maintain

the secrecy and integrity of such information.




                                                    7
       C.      The Defendants’ Employment With Integra as Regenerative Business
               Leaders

               33.       Until their resignations, the Defendants worked as Regenerative Business

Leaders at Integra. Integra Regenerative Business Leaders drive business initiatives that

positively impact regional performance of Integra’s regenerative product portfolio. Regenerative

Business Leaders work with Integra’s Regional Sales Management and Sales Specialists to

identify opportunities that produce significant new Regenerative Sales. Regenerative Business

Leaders possess a deep understanding of Integra’s regenerative products and know how to

effectively position these products with the customer. Regenerative Business Leaders have a

demonstrated record of consistent success selling collagen based products to surgeons for use in

chronic and acute wounds (inclusive of burns) and plastic and reconstructive surgery.

               34.       As Regenerative Business Leaders at Integra, the Defendants led regional

sales planning, execution, and monitoring at the Company. To that end, the Defendants

regularly:

                        participated in regional and national sales meetings;
                        partnered with Regional Sales Management to develop regenerative sales
                         strategy for their overall region and for key accounts within the region;
                        provided planning tools to full-line sales reps (and distributors) to
                         facilitate territory sales planning;
                        developed metrics with Regional Sales Management to monitor regional
                         sales performance to goals;
                        drove field level activities to cultivate new accounts while growing
                         business at existing accounts;
                        managed deployment of key resources at regional level to drive business
                         performance;
                        created monthly reports analyzing regional business performance;
                        developed business plans for key accounts and developed key
                         relationships in targeted facilities;
                        facilitated key customer meetings to drive existing and new business;



                                                   8
                        provided expertise in clinical settings and at convention/sales meetings to
                         promote sales and further Integra’s reputation in the marketplace;
                        provided expertise for national and regional surgeon education and
                         product sales training of company representatives;
                        provided updates to the Regional Manager and Regional Sales Team
                         regarding competition, product use, clinical updates, reimbursement and
                         other important business metrics;
                        conducted regular field sales visits with regional salespeople to assist in
                         sales execution and professional development of the team; and
                        conducted product presentations or instruction to small and large groups to
                         promote adoption and increased utilization by Integra’s customers.
               35.       In the course of their employment, the Defendants were exposed to, and

regularly worked with, Integra’s most valuable Confidential Information, including technical and

design data, product manufacturing methods, sales, budget, and forecast information; special

customer requirements; confidential competitive information, performance data, information

related to future products and pipeline information; pricing and cost information; and product

improvement ideas.

               36.       This broad exposure to Integra’s product lines and trade secret information

is one of the reasons that Integra required that the Defendants, as a condition of employment, be

bound by non-competition and non-disclosure restrictions.

       D.      The Defendants’ Agreements With Integra

               37.       Upon commencing employment with TEI, a predecessor of Integra, each

of the Defendants executed an Employee Noncompetition, Non-Solicitation And Developments

Agreement for Sales Representatives, Sales Managers and Other Sales Personnel (the

“Agreements”).

               38.       The Defendants agreed, inter alia, that “During [their] employment with

the Company and for a period of one (1) year after the termination or cessation of [their]

employment with the Company for any reason,” they would not “directly or indirectly, alone or



                                                   9
as a partner, officer, director, employee, consultant, agent or independent contractor of any

company or business organization, engage in any business activity which is in competition with

the products or services being developed, manufactured, marketed, licensed, sold or otherwise

provided by the Company.”

               39.     The Defendants also agreed, inter alia, that “During [their] employment

with the Company and for a period of one (1) year after the termination or cessation of [their]

employment with the Company for any reason,” they would not “directly or indirectly . . .

recruit, solicit or induce, or attempt to induce, any employee or consultant of the company to

terminate or otherwise cease his or her employment or consulting relationship with the

Company, or assist in the recruitment or solicitation of any employee or consultant of the

Company.”

               40.     In addition to the foregoing, the Agreements prohibit the Defendants from

revealing any of Integra’s Confidential Information at any time.

               41.     The Agreements define “Confidential Information” to include, inter alia,

“trade secrets or confidential information respecting inventions, products, designs. methods,

know-how, research, strategies, techniques. systems, processes, software programs (including

software used pursuant to a license agreement), works of authorship, customer lists, prospect and

supplier lists and contacts at or knowledge of customers and prospects. projects, plans, proposals

and personnel data. Confidential Information shall also include any information that a person

working in the life sciences industry would consider to be confidential.”

               42.     The Agreements provide that they “shall be governed by and construed in

accordance with the laws of the Commonwealth of Massachusetts.”




                                                10
                43.     In their Agreements, the Defendants acknowledge that a breach of their

covenants shall entitle Integra to, inter alia, injunctive and other equitable relief.

        E.      The Defendants’ Scheme With Avita To Unfairly Compete With Integra

                44.     Unlike Integra’s established, successful business, Avita is a newer

company that reported significant losses this year prior to hiring the Defendants and other Integra

employees. To create growth, Avita embarked on a systemic scheme to raid Integra’s key

employees, including Defendants, with the objective of improperly converting to Avita, among

other things, (1) knowledge of Integra’s confidential, proprietary and trade secret information,

and (2) relationships that the Defendants had built with Integra’s customers.

                45.     One of Avita’s “Requirements for Successful U.S. Launch” – obtaining an

“Experienced S&M leadership and field force” – only became “in Place” through Avita’s raid of

Integra’s Regenerative Business Leaders including the two Defendants. In the last three months

alone, presumably with complete knowledge of their covenants owing to Integra, Avita has

solicited 14 out of Integra’s 15 Regenerative Business Leaders, including: (1) Dominic

Albanese; (2) Charles Carter; (3) Austin Dupuis; (4) Brent Hancock; (5) Charles Kidd; (6) Ward

Poston; (7) Robert Sheedy; (8) Stephen Stock; (9) John Twomey; (10) Kenneth Wagener; (11)

Jefferson Walker; and (12) Matthew Walton, in addition to (13) Defendant Steven Johnson and

(14) Defendant James Plank.

                46.     Avita also has sought to extend its corporate raid beyond just Regenerative

Business Leaders and solicited Integra’s Regional Sales employees.

        F.      The Defendants Violate the Agreements and Commence Employment with
                Integra’s Direct Competitor Avita

                47.     On or about November 1, 2018, Integra learned that the Defendants and

four other Regenerative Business Leaders had obtained positions with Avita that would directly



                                                  11
violate their Agreements. Specifically, the Defendants informed Integra personnel that they were

resigning their positions with Integra to take positions with Avita as Regenerative Tissue

Specialists – the same function as the Regenerative Business Leaders at Integra.

               48.     Avita is a direct competitor of Integra. Like Integra, Avita invents,

designs, and manufactures regenerative medicines with a technology platform designed to

address unmet medical needs in patients with burns, chronic wounds, and aesthetics indications.

               49.     Avita currently has one product RECELL, which will be launched

nationwide the first week of January 2019.

               50.     RECELL’s indication for use, which was approved by the Food and Drug

and Administration (“FDA”), is “treatment of acute thermal burn wounds in patients 18 years of

age and older.” The FDA defines an indication for use as “a general description of the disease or

condition the device will diagnose, treat, prevent, cure, or mitigate, including a description of the

patient population for which the device is intended.” 21 C.F.R. § 814.20(b)(3)(i). Indication for

use is a critical term of art in the medical device industry, as it defines how and for what

condition a company may market its products.

               51.     Integra markets and sells many products with similar indications for use as

Avita’s product, RECELL. In other words, Integra’s products treat the same condition as Avita’s

product. Johnson admitted in an email on March 6, 2018, that he “view[ed] Recell as a

competitive threat” to Integra. A copy of this email is attached hereto as Exhibit 6.

               52.     For example, Integra’s Dermal Regeneration Template is indicated for

“for the post-excisional treatment of life threatening full-thickness or deep partial-thickness

thermal injuries where sufficient autograft is not available at the time of excision or not desirable




                                                 12
due to the physiological condition of the patient.” Of note here is the phrase “deep partial-

thickness thermal injuries.” In layman’s terms, this is a third degree burn.

               53.     Integra’s Bilayer Matrix Wound Dressing is also indicated for the

“management of wounds including: partial and full-thickness wounds . . . .”

               54.     In other words, both Integra and Avita market and sell products used to

treat burn wounds, including deep partial thickness wounds. Avita has published documents in

which it notes RECELL can treat deep partial thickness wounds alone, without any product such

as Integra’s Dermal Regeneration Template or Bilayer Matrix Wound Dressing to stimulate

growth of the dermis. See Avita Medical, Company Overview, attached as Exhibit 3.

               55.     RECELL can be used to treat a deep partial thickness burn where Integra’s

products would be used in its place. It is in this area – the deep partial thickness wound – where

Integra and Avita currently compete. Avita admits as much in its Company Overview

presentation, see Exhibit 3.

               56.     Avita also plans to compete with Integra in “Traumatic Wounds” and

“Rejuvenation.” Id. Integra already has products on the market that help rejuvenate dermis and

treat traumatic wounds. Put differently, not only do Integra and Avita already compete, Avita is

planning to compete with Integra in the future as well.

               57.     In a Company Overview presentation, see Exhibit 3, and a November 30,

2018 presentation to investors, Avita highlighted that RECELL competes with Integra’s Dermal

Matrix line of products, see Exhibit 4. Also, in a November 15, 2018 article from Business

Wire, Avita noted it was “quite pleased with how quickly [it was] able to recruit a highly

experienced, specialized field force.” It notes that the Defendants are currently “completing a




                                                13
rigorous training program, including on-site training within burn centers, in preparation for the

market launch of the RECELL System.” See Exhibit 5.

                58.    Upon learning that Avita had hired a number of recently departed

employees of Integra in what appeared to be a concerted effort to raid key employees of the

Company, Integra’s counsel sent a letter to Avita on November 7, 2018 via Federal Express

informing it of Integra’s belief that certain of its former employees, including Defendants, who

had been hired by Avita were in violation of their Agreements and that it would like to resolve

this matter without the Court’s intervention. A copy of the letter is attached hereto as Exhibit 7.

                59.    On November 16, 2018, counsel for Avita confirmed that “the Integra

employees that have come to work at Avita are selling our client’s only product – ReCell,” but

falsely stated that “Avita does not compete with Integra in any way” and that “there are no other

products in the U.S. market which compete with ReCell.” A copy of the letter is attached hereto

as Exhibit 8.

                60.    On November 20, 2018, Integra filed suit against Avita, Charles Carter,

Austin Dupuis, John Twomey, and Matthew Walton in the United States District Court for the

District of New Jersey. See Integra LifeSciences Corporation v. Avita Medical, LTD, et al., No.

3:18-CV-16349-BRM-LHG (D.N.J.). The individual defendants’ agreements in that matter have

a choice of venue provision selecting New Jersey as the appropriate forum.

                61.    While conducting a forensic review of Defendants’ Integra email

accounts, on December 19, 2018, Integra discovered that Plank had a copy of his Agreement,

which Integra had not been able to locate previously. On that same day, Integra located a more

legible copy of Johnson’s Agreement confirming that he signed it.




                                                14
                62.    On December 20, 2018, Integra contacted Defendants’ counsel and

requested they provide “pertinent information” regarding the Defendants’ employment following

their separation from Integra, including “their duties and responsibilities at Avita Medical, LTD,

as well as the territory to which they will be assigned,” in order to assist Integra in determining

their “continued compliance” with their respective Agreements, as is required by Paragraph 13 of

the Agreements. Defendants’ counsel has not provided the requested information.

                                        COUNT I
                                   BREACH OF CONTRACT

                63.    The preceding paragraphs are incorporated by reference as if fully set

forth herein.

                64.    The Agreements are valid and enforceable as written because they meet

Massachusetts state contract law requirements, reasonably protect and advance Integra’s

legitimate business interests, and the balance of the equities favors enforcement of the

Agreements.

                65.    The Defendants continue to be bound by the Agreements.

                66.    Integra fulfilled its obligations under the Agreements including by

agreeing to employ the Defendants and providing them with confidential information.

                67.    By the conduct described above, the Defendants have materially breached

the express provisions of the Agreements, including, but not limited to, paragraphs 3, 9, and 10

of the Agreements.

                68.    As a direct and proximate result of the Defendants’ breaches of the

Agreements, Integra has suffered and will continue to suffer harm and injury, including, but not

limited to, loss of trade secrets, confidential information, competitive advantage, goodwill,

income, revenue, customers, and market share.



                                                 15
                69.    As a direct and proximate result of the Defendants’ breaches of contract,

Integra has suffered, and will continue to suffer, immediate irreparable harm unless the

Defendants are enjoined as requested below.

                70.    Greater injury will be inflicted on Integra by the denial of this relief than

will be inflicted on the Defendants by granting of this relief.

                            COUNT II
MISAPPROPRIATION OF TRADE SECRETS: Massachusetts General Laws Chapter 93,
                          Sections 42, 42A

                71.    The preceding paragraphs are incorporated by reference as if fully set

forth herein.

                72.    Upon information and belief, Defendants have actually misappropriated or

threaten to misappropriate Integra’s confidential and proprietary information that qualifies as

trade secrets, as defined under Mass. Gen. Laws Ch. 93, § 42, without the express or implied

consent of Integra. The Defendants are working in a directly competitive capacity with Integra

in violation of the terms of their Agreements and have used or disclosed, or will inevitably use or

disclose Integra’s confidential trade secret information in performing their duties for Avita.

                73.    The Defendants have used or disclosed, or will inevitably use or disclose

this information in performing their duties for Avita.

                74.    Integra has expended substantial resources in developing its trade secrets

for its exclusive benefit. Integra’s trade secrets derive economic value from the fact that they are

neither generally known nor readily ascertainable by proper means by any third parties.

                75.    Integra does not disclose its trade secrets to its competitors and has made

reasonable efforts to protect them from unauthorized disclosure.




                                                 16
                76.     Integra communicated its trade secrets to the Defendants in confidence

and with the understanding that they would be used by them solely in the conduct of Integra’s

business. The Defendants knew, as evidenced by the Agreements, that Integra intended for all

such information to remain confidential and to be used by them solely in the conduct of Integra’s

business.

                77.     As a direct and proximate result of Defendants’ misappropriation of trade

secrets, Integra has suffered, and will continue to suffer, irreparable harm.

                78.     As a direct and proximate result of Defendants’ misappropriation of trade

secrets, Integra has suffered substantial damages, the precise amount of which will be

determined at trial.

                79.     Defendants’ conduct has been willful, malicious, and outrageous and

undertaken with reckless indifference to the rights or interests of Integra.

                                          JURY DEMAND

         Integra demands a trial by jury as to all claims that may be tried to a jury.

                                      PRAYER FOR RELIEF

                WHEREFORE, Integra requests the following relief:

                (a)     That the Defendants be enjoined, preliminarily and permanently through at

least November 8, 2019, from being employed by or otherwise providing competitive services to

Avita;

                (b)     That the Defendants be enjoined, preliminarily and permanently, from

further breaches of the Agreements;




                                                  17
               (c)     That Defendants be enjoined, preliminarily and permanently, from

retaining, using, or disclosing any of Integra’s trade secrets, proprietary information or

confidential information;

               (d)     That Defendants be directed to immediately return to Integra all company

property, as well as all copies of the Company’s documents, electronic files, and information;

               (e)     That Defendants be ordered to promptly produce copies of all such

Company documents, electronic files, and information during the expedited discovery process

related to Integra’s Motion for a Preliminary Injunction;

               (f)     That Integra be awarded actual and compensatory damages, pre-judgment

and post-judgment interest, reasonable attorneys’ fees, costs, including, but not limited to, all

costs of the investigation into Defendants’ unlawful actions;

               (g)     That Integra be awarded such other and further necessary and proper relief

as the Court may deem just and proper.

 Dated: December 28, 2018                       Respectfully submitted,

                                                /s/ Siobhan E. Mee
                                                Siobhan E. Mee, BBO #640372
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                One Federal St.
                                                Boston, MA 02110-1726
                                                (617) 951-8265
                                                (617) 341-7726
                                                siobhan.mee@morganlewis.com

                                                Sarah E. Bouchard (pro hac vice forthcoming)
                                                Brandon J. Brigham (pro hac vice forthcoming)
                                                1701 Market Street
                                                Philadelphia, PA 19103
                                                Tel: 215.963.5000
                                                Fax: 215.963.5001
                                                sarah.bouchard@morganlewis.com
                                                brandon.brigham@morganlewis.com




                                                 18
                                        VERIFICATION

       I, Christopher Bartlett, hereby verify under penalty of perjury that I am the Vice President

of Sales, US Wound Reconstruction, Orthopedics and Tissue Technologies for Integra

LifeSciences Corporation. I further verify that the factual information as set forth in Plaintiff

Integra LifeSciences Corporation's Verified Complaint for Injunctive Relief and Damages is true

and correct to the best of my knowledge, information and belief.



Dated: December 26, 2018




                                                  19
